Title: From Thomas Jefferson to Henry Dearborn, 24 May 1808
From: Jefferson, Thomas
To: Dearborn, Henry


                  
                     Dear Sir,
                     Monticello May 24. 08.
                  
                  The inclosed is the first intimation I have recieved of the intention of the paymaster to resign. if it be within rule to appoint to that office a person not in the military line, there is certainly no better man than Robert Brent. but of this also there is no better judge than yourself, to whom accordingly it is submitted with affectionate salutations & assurances of respect.
                  
                     Th: Jefferson
                     
                  
               